Title: From Thomas Jefferson to Nathaniel Alexander, 22 May 1807
From: Jefferson, Thomas
To: Alexander, Nathaniel


                        
                            Sir
                            
                            Washington May 22. 07.
                        
                        Having, on recommendations from the Senators & Delegates of your state made two appointments of Marshal,
                            both of which have been declined and apprehending a delay which might be injurious to the state were I to continue
                            nominating without a previous knolege that the party would accept, I take the liberty of inclosing you a blank commission,
                            and of asking the favor of you to insert in it the name of such person as you think most worthy & adequate, and who shall
                            have previously expressed a willingness to serve. to this I must add the further trouble of giving me information of the
                            name which shall be inserted that it may be recorded here. I hope the peculiarity of this case, & the interest of your
                            state involved in it will apologize for the trouble I ask you to take and I tender you the assurances of my high respect
                            & esteem.
                        
                            Th: Jefferson
                            
                        
                    